BREAUX, O. J.
Appeal of Joseph Harz, plaintiff, from judgment rendered on the 13th day of December, 1909, and signed on the 17th day of that month.
Suggesting to the court that the surety who signed the appeal bond furnished by defendant and appellant, the Fidelity & Deposit Company of Maryland, is insolvent, insufficient, and disqualified, plaintiff moved for a dismissal of the appeal.
This motion has no foundation in fact or law.
It is therefore overruled, and the demand on the motion denied, at costs of plaintiff.